DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 7/29/22, with respect to claims 16,18-20, 26-32 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 16, 18-20, 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 16, the prior art of record does not teach or suggest a first substrate; a second substrate; and an auxiliary retaining wall located between the first and second substrates only in an edge area of a facing portion of the first and second substrates, wherein the auxiliary retaining wall includes a first retaining wall having a first sub-portion and a second sub-portion disposed opposite to each other, wherein a plurality of leads are disposed in a bonding area, wherein the auxiliary retaining wall further includes a third retaining wall located on a side of the facing portion adjacent to the bonding area, the third retaining wall does not extend to the area where the leads are located, wherein a first gap is present in a direction parallel to the third retaining wall between an end of the third retaining wall adjacent to the leads in the bonding area and an outermost lead in the bonding area, and wherein a second gap is present in a direction perpendicular to the third retaining wall between the third retaining wall on the second substrate and an extension line of an edge of the bonding area, wherein the first retaining wall further includes a third sub-portion located in an area corresponding to an edge of the facing portion, where the first, third, and second sub-portions are sequentially connected to form a shape in which one side of a rectangle is open, in combination with the remaining features recited in the claim. 
The prior art of Fukuoka (US 2017/0176788 A1 of record) discloses a first substrate; a second substrate; and an auxiliary retaining wall located between the first and second substrates only in an edge area of a facing portion of the first and second substrates, wherein the auxiliary retaining wall includes a first retaining wall having a first sub-portion and a second sub-portion disposed opposite to each other, wherein a plurality of leads are disposed in a bonding area, wherein the auxiliary retaining wall further includes a third retaining wall located on a side of the facing portion adjacent to the bonding area, the third retaining wall does not extend to the area where the leads are located (Fukuoka, Figure 9). Fukuoka fails to disclose that a second gap is present in a direction perpendicular to the third retaining wall between the third retaining wall on the second substrate and an extension line of an edge of the bonding area, wherein the first retaining wall further includes a third sub-portion located in an area corresponding to an edge of the facing portion, where the first, third, and second sub-portions are sequentially connected to form a shape in which one side of a rectangle is open. Another embodiment of Fukuoka discloses a third sub-portion located in an area corresponding to an edge of the facing portion, where the first, third, and second sub-portions are sequentially connected to form a shape in which one side of a rectangle is open (Fukuoka, Figure 6). However, this embodiment fails to disclose a third retaining walling having the particular characteristics and first and second gaps, as described in the claim. Further, there is no appropriate motivation to combine the disclosure of Figure 9 of Fukuoka with Figure 6 of Fukuoka since the first retaining wall of Figure 6 already extends in a region where the modified third retaining wall would be disposed. 
Therefore, Claim 16 is allowed. Claims 18-20, 26-32 are allowed by virtue of their dependence on allowed claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871